DETAILED ACTION
	Claims 1-12 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group 1, claims 1-9, and Group 1 species A-1 (claim 2) and Group 1 species B-4 (claims 6-9), in the reply filed on September 9, 2021 is acknowledged.  The traversal is on the ground(s) that searching and examining all claims would not present an undue burden.  This is not found persuasive because burden is not a consideration in a finding of lack of inventive unity; rather, according to M.P.E.P. §1850, the only consideration is whether the inventions share a special technical feature.
The requirement is still deemed proper and is therefore made FINAL.
Claims 3, 4 and 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions and/or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 9, 2021.

Priority
Acknowledgement is made of the instant application being a national stage entry under 35 USC 371 of international application PCT/CN2017/088415, filed June 15, 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 28, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 objected to because of the following informalities: the acronym ECM (extracellular matrix) should first be spelled out upon its first usage in a claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ning et al., (Journal of Biomedical Materials Research Part A, June 2012, Vol. 100A, Issue 6, pages 1448-1456, IDS June 28, 2019) (“Ning”), as evidenced by Franco-Barraza (Curr. Protoc. Cell Biol. 71: 10.9.1-10.9.34, June 2016; see PTO-892) (“Franco-Barraza”).
Ning is directed to preparing and characterizing decellularized tendon slices to develop a naturally derived tendon tissue engineering scaffold.  Ning teaches using repeated freeze/thaw cycles in combination with nuclease treatment to decellularize the tendon tissue.  Ning teaches the ultrastructure of the tendon tissue was well preserved, including the presence of proteoglycans and growth factors. Thus, the scaffolds having mechanical strength and tendon ECM bioactive factors have potential applications in tendon tissue engineering (Abstract). Ning’s teaching reads on “a method of preparing a bioactive scaffold for inducing tendon regeneration”.
Regarding claim 1, Ning specifically teaches harvesting Achilles tendons from adult dogs within 4 hours of euthanasia (i.e. fresh tendon tissue) and preparing the decellularized tendon slices (DTSs) by subjecting to repetitive freeze/thaw treatment five times, subjecting the tissue to longitudinal cutting to obtain tendon slices with a decellularizing a fresh tendon tissue and to obtain a decellularized tendon sheet or slice scaffold”.
As to the limitation regarding adding ECM materials to the decellularized tendon scaffold, it is noted that Ning does not specifically teach the addition of ECM materials alone to the decellularized tendon scaffold.  However, Ning does teach seeding the tendon scaffold with fibroblasts (NIH-3T3) and culturing for up to 4 days (In vitro cytotoxicity and cell repopulation evaluation, page 1450). Given that Franco-Barraza evidences that fibroblasts secrete and organize extracellular matrix (ECM) (Abstract), it is reasonable to consider that culturing of the fibroblasts for 4 days would add ECM materials to the tendon sheet scaffolds, thus meeting the limitation of claim 1.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ning, as evidenced by Franco-Barraza, as applied to claim 1 above, and further in view of Omae et al., (Journal of Orthopaedic Research, July 2009, pages 937-942; see PTO-892) (“Omae”).
The teaching of Ning, as evidenced by Franco-Barraza is set forth above.
	Regarding claim 5, as to the step of freezing and thawing the tendon tissue and repeating the process for 4 to 6 times, it is noted that Ning teaches preparing the decellularized tendon slices (DTSs) by subjecting the tendon tissue to repetitive In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
As to the limitation regarding frozen-sectioning longitudinally the tendon tissue into slices of 300 to 900 µm thick, it is noted that Ning teaches frozen-sectioning longitudinally into slices of 300 µm thick (claimed range overlaps the prior art range) (MATERIALS AND METHODS, Preparation of the DTSs, page 1449), thus meeting the limitation of claim 5.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Further regarding claim 5 and the limitation directed to placing the slices in a solution having DNase at a concentration ranging from 120-150 IU/ml and RNase at a concentration ranging from 80-100 µg/ml in a shaker at 37°C for 12 hours, it is noted that Ning teaches placing the tendon slices in a solution having RNase at a concentration of 100 µg/ml and DNase at a concentration of 150 IU/ml at 37°C for up to 12 hours incubation (claimed ranges overlap the prior art ranges), thus meeting the limitation of claim 5.  Additionally, although Ning is silent as to the slices being placed in a shaker, it would be obvious to one of ordinary skill to utilize a shaker to provide a uniform distribution of nuclease solution on the tendon slices thus providing uniform removal of nucleic acids from the tendon slices.
As to the limitation of neutralizing with 0.2 N NaOH, given the incubation of the tendon slices removes nucleic acids, it would be obvious to one of ordinary skill in the art to follow the nuclease incubation with a neutralization step using a mildly basic solution in order to maintain a physiologically neutral pH, thus avoiding degradation of the native proteins within the decellularized scaffold.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ning, in view of Omae, as evidenced by Franco-Barraza, as applied to claim 5 above, and further in view of Qin et al (CN 104208750; IDS 6/28/2019) (“Qin”).
The teaching of Ning, in view of Omae, as evidenced by Franco-Barraza is set forth above.
Regarding claim 2, it is noted as set forth above regarding claim 1, Ning renders obvious the step of providing a fresh tendon sheet scaffold.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the decellularization method of the cited prior art to include a step of compressing the tendon tissue along the thickness direction to reach a compression ratio of 60% to 90% and to obtain a tendon sheet, thus meeting the limitation of claim 2.
The person of ordinary skill in the art would have been motivated to modify the method of the prior art to include the well-known step of compressing the tendon tissue along the thickness direction to reach a compression ratio of 60% to 90% and to obtain a tendon sheet, as taught by Qin, for the predictable result of successfully preparing a decellularized tendon scaffold having low immunogenicity and good biomechanical properties.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of the cited prior art and Qin because each of these teachings are directed at therapeutic uses of decellularized tendon scaffolds.
As to claim 2, step (a3), it is noted as set forth above regarding claim 5, Ning, in view of Omae, as evidenced by Franco-Barraza, renders obvious the freeze/thaw process 
As to claim 2, step (a4), it is noted as set forth above regarding claim 5, Ning, in view of Omae, as evidenced by Franco-Barraza, renders obvious treating the tendon sheet with a nuclease followed by washing, wherein the nuclease treatment is performed by placing the tendon slices in a solution having RNase at a concentration of 100 µg/ml and DNase at a concentration of 150 IU/ml at 37°C for up to 12 hours incubation. Ning differs from the instant step (a4) since Ning does not further teach incubation in the nuclease solution for 24 hours.  However, Ning’s Figure 1 illustrates that incubation time correlates with the degree of decellularization, i.e. longer incubation time results in greater nucleic acid removal.  Thus, the parameter of incubation time is recognized as a result-effective variable which achieves the recognized result of decellularization and removal of native nucleic acids.
It would therefore have been prima facie obvious to one having ordinary skill in the art at the time of filing the invention to modify the method of the cited prior art to optimize the incubation time period to 24 hours, to permit thorough decellularization and complete removal of native nucleic acids, thus reducing immunogenicity of the scaffold.
Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by routine practice to optimize the incubation time period with a reasonable expectation for successfully decellularizing the tendon scaffold; thus meeting the limitation of claim 2.  Generally, differences in parameters will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical. "[W]here the general conditions of a claim are In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05).  

Claims 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ning, in view of Omae, as evidenced by Franco-Barraza, as applied to claim 5 above, and further in view of Li et al., (US 2015/0337261; see PTO-892) (“Li”) and Ma et al., (US 2012/0178159; see PTO-892) (“Ma”).
The teaching of Ning, in view of Omae, as evidenced by Franco-Barraza is set forth above.
Regarding claim 6, as set forth above regarding claim 1, although Ning teaches culturing fibroblasts on the decellularized tendon scaffold for up to 4 days to form a cell-scaffold composite comprising cell-derived ECM, Ning does not further teach culturing tendon cells or stem cells on the decellularized tendon sheet scaffold or slice scaffold to form a cell-scaffold composite, or decellularizing the cell-scaffold composite after the cultured cells form a dense cell sheet. However, Li is directed to acellular extracellular matrix (ECM) and methods for preparing ECM from stem cells (Abstract).
Li (paragraphs [0004] and [0008]) teaches stem cell-derived ECMs can be reseeded with cells since the ECMs are useful for supporting in vitro cell expansion and differentiation, as well as for supporting in vivo tissue regeneration.  The stem cell-derived ECMs provide a permissive microenvironment for tissue remodeling and fibroblast repopulation.  Li (paragraph [0006]) teaches the acellular extracellular matrix 
Li (paragraph [0029]) teaches the method for preparing the stem cell-derived ECM comprises growing stem cells in suspension culture as aggregates, or as embryoid bodies, for a suitable time period to allow for production of an ECM, e.g. 4-10 or more days. Acellular ECM is then prepared from the cell aggregates or embryoid bodies by decellularization. Thus, Li has established it was well-known that stem cell-derived ECM could be prepared by culturing stem cells for a suitable time period to allow for production of an ECM, and thereafter the cells are removed from the ECM material. The stem cell-derived ECM can be reseeded with cells since the ECMs are useful for supporting in vitro cell expansion and differentiation, as well as for supporting in vivo tissue regeneration. 
Li differs from the instant invention in that Li does not further teach culturing the stem cells on a tissue scaffold.  However, Ma is directed to preparing a 3-D ECM network by seeding freshly isolated MSCs on a 3-D scaffold, growing the cells for a period of time sufficient to support formation of the 3-D ECM network and subsequently decellularizing the 3-D scaffold prior to seeding additional cell populations (Abstract and paragraph [0011]).  Ma teaches culturing up to 21 days before decellularization of the cell-seeded scaffold (paragraph [0032]), thus it is considered that Ma’s teaching encompasses decellularization after the cultured cells form a dense cell sheet. Thus, Ma has established it was well-known to culture stem cells on tissue scaffolds for the purpose of producing an ECM network, decellularizing the scaffold to leave the ECM network and subsequently seeding additional cell populations.
in vitro cell expansion and differentiation, and given that Ma has established it was well-known to culture stem cells on tissue scaffolds for the purpose of producing an ECM network on the scaffold, decellularizing the scaffold to leave the ECM network and subsequently seeding additional cell populations, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the prior art to culture stem cells on the decellularized tendon sheet scaffold to form an ECM network on the scaffold and thereafter decellularize the scaffold after the cultured cells form a dense cell sheet, thus leaving the desired ECM materials that can recapitulate developmental cues and provide for specific biological properties that are useful for supporting in vitro cell expansion and differentiation.
The person of ordinary skill in the art would have been motivated to modify the method of the prior art to include culturing stem cells on the decellularized tendon sheet scaffold to form an ECM network on the scaffold and thereafter decellularize the scaffold after the cultured cells form a dense cell sheet, as taught by Li and Ma, for the predictable result of successfully delivery desirable ECM materials to the tissue engineered tendon scaffold, thus meeting the limitations of claim 6.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of the cited prior art and Li and Ma because each of these teachings are directed at tissue engineering and regeneration methods.	
Regarding claim 7, Ma teaches bone marrow-derived stromal stem cells, specifically mesenchymal stem cells (paragraph [0022] and claim 7), thus meeting the limitation of claim 7.
Regarding claim 9, Li (paragraphs [0007], [0044] and [0081]; and claim 11) teaches decellularization of the cell-seeded scaffold by treating with 1% Triton X-100+20 mM NH4OH (20 mM ammonia water) for 30 minutes, thereafter spinning the samples down at 18,000 g for 2 min, rinsing twice with phosphate buffered saline (PBS) and incubating with 2,000 units/mL DNAse I for 30 minutes.
	It is apparent that the instantly claimed concentrations of both components (i.e. 0.5% Triton X-100 and 100 IU/ml of DNase) and the instantly claimed incubation times of both components, are so close to Li that the fact pattern is similar to the one in In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not "render the claims patentable" or, alternatively, that "a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
	In light of the case law cited above and given that there is only a "slight” difference between the component percentages disclosed by Li, and the ranges disclosed in the present claim, it therefore would have been obvious to one of ordinary skill in the art that the component ranges disclosed in the present claim is but an obvious variant of the amounts disclosed in Li, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Further regarding claim 9 and the limitation that the DNase treatment take place at 37°C, it is noted as set forth above regarding claim 1, Ning renders obvious DNase treatment at 37°C (Preparation of the DTSs, right column, page 1449).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ning, in view of Omae, as evidenced by Franco-Barraza, and further in view of Li and Ma, as applied to claims 6, 7 and 9 above, and further in view of Wei et al., (J Cell Physiol. 2012 Sep: 227(9): 3216-3224; see PTO-892) (“Wei”).
The teaching of Ning, in view of Omae, as evidenced by Franco-Barraza, and further in view of Li and Ma, is set forth above.
Regarding claim 8, and the limitation directed to adding 50 µM vitamin C to the culture after the cultured cells reach 90% confluence and the culture is continued for 6 to 8 days until the cultured cells form dense cell sheet, it is noted the cited prior art does not further teach this limitation.  However, Wei is directed to tissue regeneration methods using mesenchymal stem cells and specifically teaches that vitamin C  promotes cell proliferation, is necessary for the biosynthesis of ECM, and the use of vitamin C (Vc) leads to increased expression of extracellular matrix proteins, such as type I collagen and fibronectin. Wei teaches culturing under Vc treatment permitted the stem cells to form dense sheets due to the increased production of extracellular matrix (Abstract and second paragraph, left column, page 3217).  Wei teaches using Vc concentrations of 5, 10, 20 and 50 µg/ml (correlates to 28 µM, 56.5 µM, 113.6 µM, and 280 µM respectively) for 10-13 days of culture which improved cell proliferation (Fig. 3A) and permitted the formation of the confluent PDLSC cell sheets (Results, Vitamin Results, Vc-induced human bone marrow mesenchymal cells (BMMSCs) sheet and umbilical cord mesenchymal cells (UCMSCs) sheet formation, pages 3221-3222).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add vitamin C at concentrations ranging from 28 µM to 280 µM (claimed range lies within the prior art range) to the prior art culture after the cultured cells reach 90% confluence and the culture is continued for 6 to 8 days until the cultured cells form a dense cell sheet.
Given that the intention of Ning is to prepare tissue scaffolds comprising ECM, thus improving scaffold mechanical strength and providing ECM bioactive factors, the person of ordinary skill in the art would have been motivated to modify the method of the prior art to add 50 µM vitamin C to the confluent cell culture and culture to achieve a dense cell sheet, as taught by Wei, for the predictable result of successfully promoting cell proliferation that results in additional ECM deposition, thus meeting the limitation of claim 8.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of the combined prior art and Wei because each of these teachings are directed at tissue regeneration.	
Further regarding claim 8, the claimed range lies within the prior art range.    In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05


Conclusion
No claim is allowed.  No claim is free of the prior art.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/EVELYN Y PYLA/Examiner, Art Unit 1633